Title: To James Madison from William Tatham, 16 March 1812
From: Tatham, William
To: Madison, James


Dr. Sir,Norfolk 16th. March 1812.
The conspiracy which has transpired northwardly, as just announced in the public prints, calls on every citizen to lend a helping hand towards defeating such plots, or repelling their evil consequences: I am stimulated by this consideration to mutilate my private collection of scarce and valuable documents, in favor of government; believing that, in the event of an explanation which is unavoidable, and wherein you have a delicate part to perform, it may be also eventually expedient to shew that, in that agitated part of the United States, the B. G. have been more than a century and a half in the practice of employing such underhand means as answered their ends.
There can be no doubt that nations, or persons, capable of employing the Maquas against subjects under their own governance, are equally capable of sewing dissention in, and arming both Indians and Negroes against, the United States, and their thoughtless citizens. Under such a prospect, added to all the former mischiefs we have been long threatened with, Your administration cannot be too well prepared; and, if my vast collection of official surveys & Military & naval Manuscripts, fortifications &c, (which are daily rendered more valuable by rapid Marches of calamity against our hitherto peaceable mansions,) are deemed as interesting in your Canadian, Nova Scotia, Labrador, or Spanish operations, as I hold them to be, I repeat that they will be deposited in the national Archieves [sic] on any terms of accommodation which are equitable, and honourable to the exertions I have made.
I have not abated a single hour since I last had the honor of seeing you in Washington, in my endeavours to prepare every means of illustration which declining life & impoverished circumstances will allow me, or in taking every operative step in my power, with a view to stem a torrent of foreign interference and internal inquietudes, which (as you are well assured) I have many years anticipated.
Should you, however, think the inclosed Work unworthy a deposit in the Department of State, it may prove an historical acquisition, in the hands of the Historical Society of Massachusets. I have the honor to be, with sincere regard and consideration, Dr. sir Your Obt H Servt
Wm Tatham
